By the Court.
The provision of the statute is this : “ Ten dollars, attorney’s fee, to be paid to the attorney who appears for the government, shall be taxed and allowed as part of the costs in each case, when a fine is imposed under this act.” St. 1855, c. 215, § 15. The statute was designed to allow ten dollars, when the fine was imposed, because in that case the costs were to be paid by the defendant, and constituted part of the punishment. But the appeal vacated the judgment which imposed the fine; and the defendant having been acquitted upon his trial on the appeal, no fine was ultimately imposed, and therefore the allowance of an attorney’s fee was not within the statute.

Exceptions overruled